Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145917 & (20)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  ROBERT DAVIS,                                                                                                       Justices
           Petitioner-Appellant,
  v                                                                 SC: 145917
                                                                    COA: 312064
  JOYCE PARKER,
           Respondent-Appellee.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 14, 2012 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2012                    _________________________________________
         h1009                                                                 Clerk